Title: From James Madison to Levett Harris, 26 June 1804
From: Madison, James
To: Harris, Levett



Sir.
Department of State, June 26th. 1804.
Your letter, enclosing the application you made to Count Worontzow, respecting the crew of the Frigate Philadelphia, and his answer have come to hand. Some acknowledgment for this prompt and liberal interposition, and the friendly assurances with which it has been accompanied being due to the occasion, I enclose a letter to this effect which you will be pleased to convey to Count Worontzow. The step you have ventured to take in originating this correspondence could proceed only from laudable intentions, and in this respect the zeal which prompted it has received its just tribute. I must not however omit to observe that as the means of conducting our affairs with Tripoli, are amply sufficient, the reliance which ought to be felt in the disposal of them in such a manner as to secure the attainment of our purposes, ought to be regarded as precluding the necessity of a resort to the interposition of foreign Nations; which is in all cases a delicate step, and requiring in public functionaries, especially those of subordinate grades, much circumspection.
The reception you met with from the Russian Ministers is as flattering to your personal qualities as it is indicative of the respect and friendship entertained for your Country, and will be valuable in facilitating the execution of your Consular functions. It is not however usual to furnish the Consuls with other credentials than their commissions, and if other forms are necessary at St. Petersburg to obtain for them access to the Sovereign, it is a proof that it would not be accorded to you in right of the character with which you are charged. That there may therefore remain no doubt of the President’s intention to cloth you with nothing more than the Consular Office & its immunities, the letter suggested by Count Worontzow will be omitted.

Five additional frigates are ready to sail into the Mediterranean which will make our force there amount to Six frigates (one of which is armed en flute) and five Sloops of war, which is a force deemed sufficient to secure all our just objects in relation to the States of Barbary. You will herewith receive besides the letter from the Department of State to the Russian Minister of Foreign affairs, another from the President to the Emperor. The former is left open for your perusal to be then sealed & delivered. The latter will be deliver’d to the Minister for the Emperor. As two copies of each are sent by dift. conveyances you will present the respective copies only which may first arrive. Should the second also arrive you will destroy them. I am &c.
James Madison.
